

115 HR 5949 IH: Agricultural Business Electronic Logging Device Exemption Act of 2018
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5949IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Mr. Peterson (for himself, Mr. Gianforte, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo exempt certain motor carriers engaged in agricultural business from the electronic logging
			 device requirements, and for other purposes.
	
 1.Short titleThis Act may be cited as the Agricultural Business Electronic Logging Device Exemption Act of 2018. 2.Exception to the electronic logging device requirements for certain motor carriers engaged in agricultural businessSection 31137(b)(3) of title 49, United States Code, is amended to read as follows:
			
				(3)Exception
 (A)In generalAn excepted motor carrier may comply with the hours of service requirements by requiring each driver to use—
 (i)a paper record of duty status form; or (ii)an electronic logging device.
 (B)Excepted motor carrier definedIn this paragraph, the term excepted motor carrier means— (i)a motor carrier when transporting a motor home or recreation vehicle trailer within the definition of the term driveaway-towaway operation (as defined in section 390.5 of title 49, Code of Federal Regulations);
 (ii)a motor carrier when— (I)transporting an agricultural product (as defined in section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626)) from the source of such product; or
 (II)returning empty to such source; and (iii)a motor carrier when—
 (I)transporting farm supplies for agricultural purposes (as defined in section 395.2 of title 49, Code of Federal Regulations) from the distribution point for such farm supplies; or
 (II)returning empty to such distribution point.. 3.Requirement to prescribe regulationsNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall promulgate such regulations as are necessary to carry out the amendment made by section 2 of this Act.
		